Title: To James Madison from Joseph Hamilton Daveiss, 16 November 1806
From: Daveiss, Joseph Hamilton
To: Madison, James



Sir,
16th November, 1806.

Before I left home, which was late in October, I had heard such accounts about Mr. Burr’s preparations for an expedition about Louisville, that I was induced to pass near Louisville coming up, to satisfy myself on this subject.
I there received abundant information of his preparations.  Boats were building, beef-cattle bought up, more demanded in the market, a large quantity of pork and flour in demand, and an attempt to engage men for six months.  This last did not come so well verified as the other particulars, though I believe the terms were certainly held out, but the engagement for a short time suspended, probably for fear of drawing the eye of government too soon toward the project.  Mr. Burr’s accomplices, very busy in disseminating the idea of disunion, as well as sentiments of mr. Burr’s greatness, virtue, martyrdom, &.  I had several private informations from men, who I could implicitly confide in, of what they had been told in secrecy by two men who I knew were Mr. Burr’s chief confidents and counsellors in this country, which perfectly confirmed my previous information, that Mexico was the first object, the Mississippi the second, and the Ohio the completion of the scheme.
When I got here, where the assembly had met, I found a great abundance of mysterious whispers, that government were in the secret, and the affair going on by their instigation.
I determined at once on an attempt to arrest this proceeding, which I could not suppose to be with the privity or knowledge of government; or at least to draw the public eye on the affair, and put the people on their guard in respect to it.  But as the only sure way was that of bringing Mr. Burr up for examination on affidavit, in which case, witnesses could be sent for and examined at several times as they could be procured, I adopted the mode, and made such a motion upon an affidavit, which ere this I suppose you have seen in some newspaper.  The judge overruled it.  I then thought it incumbent on me, to make an effort to collect the witnesses before a grand jury, though much doubting my success.  A grand jury was ordered; but my principal witness as to stores and supplies, engaged and engaging, had gone to Vincennes legislature, and could not be had, I thought it not discreet to go into an examination, unless the necessary witnesses were present, as the scheme would gather strength by a failure.  So the jury was discharged.
Davis Floyd, the witness who was absent, is the man with whom mr. Burr last year formed connections, when he first came here; and who has been his quarter master general in all these preparations.  The design and intent would have been satisfactorily proved; but the preparation of the means was an indispensible part of the charge to be substantiated.
Unless the law is altered and much amended, there is little reason to believe, under the opinions of this judge, that anything can be done of a preventive nature by a grand jury; such is the difficulty of getting together at one time the necessary witnesses.
I consider him clearly possessed of power to make the examination in or out of court--to bind to good behaviour, and recognize the witnesses to appear at court; but as he does not think so without some legislative declaration, he will not do it.
I never knew, till I made particular examination, that no law forbids an attempt to disunite the states.
I observe the act on which I have been proceeding, authorizes the president to call on the militia to prevent such unlawful expeditions.  But no authority is appointed in such cases to examine witnesses--to judge whether the scheme be of that nature--nor to seize the stores prepared--nor to bind the offenders to good behaviour.
I note these things, contemplating the possibility of some legislative interference on the subject, to amend and declare the law.  I shall continue to watch the motions of Mr. Burr, though I know not in what way I can with certainty obstruct his course.  The crisis is near; the preparation of so many perishable stores assures me of this, independent of the information I have received.  I have no doubt you will discover in the end, that a great number of very wealthy men in the Eastern states, are in this project.
It is somewhat like Cataline’s conspiracy, as it respects its leader and his adherents.  The same means and address are used; and the same kind of desperate characters engaged in the scheme.  Men without fortune or expectation, save from some revolution.  Great and indefatigable attempts are making here, to render Mr. Burr popular; and they are not without some effect.
He seems principally to address our young men; and with a success at once astonishing and mortifying to a true American.
No doubt is left with any one who hears what is said by his intimates, but a separation of the union is the ultimate purpose.  They speak of it as a very advantageous event, and one without which this country can never prosper.  Mr. Burr is more circumspect on the subject.  He says it must as necessarily happen, as that the ripe fruit falls from the tree; but it would be folly to think of it, in less than 8 or 10 years: From which I take his statement to be, that it ought to happen as soon as possible.  ........... said, that the attempt for that purpose would be made in less than two years; and would succeed.  A man of undoubted credit, who heard him say so, accused him with it, face to face, in Frankfort a few days ago.
In my list of names to the president, last February, I mentioned two men, who, in a subsequent letter, I stated to be erroneously mentioned as concerned in the present plot.
I have no reason to believe them connected in it now; and for that cause deem them wholly innocent.
I also stated that $100,000 had been disbursed by Spanish agents: of this I asked the very man who it should have come from; for he was said to have seen the boxes packed up, and freighted for this country: But as he declined giving me any positive assurance of the fact, I have supposed it untrue, and that it arose from the fact, of which no doubt can be entertained on the information I have received, that this sum was offered by Dr. Powers to certain leading men here.  But I believe it was refused; and instead of his view being responded, a minister plenipotentiary was dispatched secretly by the Spanish government to make a treaty, which finally fell through, because they asked three per cent. on merchandise, exported by us to their ports.
These corrections I deemed necessary, lest you should be misled by my previous letters.
Upon a subject of this nature, it may be proper for me to let you know what reaches me by report, although in the end it may be erroneous.
It is said that .......... of Tennessee, has been organizing volunteers, and has two companies complete; and that preparations as extensive are making for Mr. Burr’s enterprise in Tennessee, as here.
I do not vouch for the truth of these stories; but they are so probable, that I deem them worth communicating.
If any act of mine is not in harmony with your views, I assure myself you will excuse me.  You know that I have been all along in the dark, as to the sentiments of government, on this subject.
I give this as a reason of any possible infringement of your plan.  My want of information as to your views, has been very distressing to me, although I have not much cause to complain, as your experience shews, that almost every line you write finds its way into the newspapers, and becomes matter of public animadversion.  Indeed it is very probable, that the president did not imagine the crisis to be so near.
It is said, you have failed in your attempt to buy the Floridas.  My knowledge of this scheme, gave me a full expectation of such an event.  A war is now looked for most anxiously by these adventurers; and they count upon it as certain and inevitable.  It will be with extreme exertion that you will be able to avoid it.  Had it come a year sooner, they would not have been ready for it; were it delayed a year longer, their preparations would go to pot before the crisis: if it happens now, it will come in the lucky moment for them.
What maritime force can Mr. Burr have engaged to co-operate with him?
I received the day before I left home your letter; and one from the president.  He does not acknowledge the receipt of my letters of the 28th and 29th of March.

Joseph Hamilton Daveiss

